DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant inventions is a display apparatus comprising: a display having a screen with an array of self-luminous elements; a display driver that drives the display such that the display displays on the screen in accordance with display data; and a host controller that transfers update display data of one screen to the display driver when the display data is updated, wherein the display driver includes a light-emission controller that causes the self-luminous elements to emit light, and a memory that stores the update display data of the one screen, wherein the display driver reads the update display data on the memory after an elapse of a predetermined period of time from a drive end time at which the display controller finishes driving in accordance with the update display data and drives the screen by using the read update display data, and wherein the display driver drives the self-luminous elements once or more at a timing when the update display data from the host controller to the display driver is not updated.  The closest prior art Inada et al. (US 2015/0255040) discloses a display; a display driver; a host controller, but fails to adjust the refresh rate of the display panel.  An analogous prior art Li et al. (US 2018/0033378) teaches adjusting the refresh rate based on a determining a static image.  However, none of the cited prior art alone or in combination teach or suggest all the limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628